COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00022-CV

EUGENE FLORES                                                           APPELLANT

                                        V.

JAMES WOOD FINANCE LLC                                                   APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      In six issues, Appellant Eugene Flores challenges the trial court’s judgment

ordering that he take nothing on his claims against Appellee James Wood

Finance, LLC (Finance). Because we hold that Flores waived each of his issues

because of inadequate briefing, we affirm the trial court’s judgment.

      In 2009, Flores entered into a motor vehicle retail installment sales

contract with Finance for the purchase of a 2002 Chevy Tahoe. The agreement

      1
       See Tex. R. App. P. 47.4.
called for Flores to make monthly payments of $390.00. Finance repossessed

the Tahoe for nonpayment.

      Flores sued Finance in the justice of the peace court in Denton County for

breach of contract, unjust enrichment, and trespass to real property, and seeking

damages and rescission of the sales contract. A jury found that Flores should

take nothing on his claims, and the judge signed a judgment to that effect.

      Flores appealed to the county court, where he reasserted the same claims

and added a Deceptive Trade Practice Act 2 claim and a claim for fraud by non-

disclosure.   Finance filed an answer asserting various affirmative defenses,

including that Flores’s trespass claim failed because by contract he consented to

Finance’s entry onto his property and that his DTPA and fraud claims failed

because, among other grounds, he did not plead them in the justice court.

      After a hearing, the trial court signed a judgment finding that Flores had not

established his claims by a preponderance of evidence and ordering that Flores

take nothing on his claims. Flores now appeals.

      Flores’s first issue asks whether the trial court abused its discretion “when

it failed to acknowledge the Tort Committed when [Finance] employees entered

[Flores’s property and] removed the chain and locks off the fence and took it with

them (steal).” Flores’s brief asserts that Finance employees committed a tort by

removing a lock and chain on a gate in order to take possession of the Tahoe.


      2
       Tex. Bus. & Com. Code Ann. §§ 17.41–.63 (West 2011 & Supp. 2012).


                                         2
Finance asserted in the trial court that Flores had consented to its entry onto

Flores’s property because the sales contract provided that it could repossess the

vehicle upon default. The sales contract does contain such a provision. Flores

does not provide any argument in his brief explaining what tort was committed or

why the trial court abused its discretion or addressing the contract provision

relied on by Finance. He points to no authority that he contends supports any

argument related to this issue.

       An appellate brief must contain a clear and concise argument for the

contentions made in the brief, with appropriate citations to authorities and to the

record. 3   An appellant’s failure to cite legal authority or provide substantive

analysis of a legal issue presented results in waiver of the appellant’s complaint. 4

       We liberally construe both the rules of appellate procedure and the briefs

of pro se parties. 5 But we may not speculate as to the substance of the specific

issues asserted by an appellant. 6 We may not make a party’s arguments for


       3
        Tex. R. App. P. 38.1.
       4
        Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex.
1994) (observing that error may be waived by inadequate briefing); Valadez v.
Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.); Huey v. Huey,
200 S.W.3d 851, 854 (Tex. App.—Dallas 2006, no pet.).
       5
       Tex. R. App. P. 38.9; Republic Underwriters Ins. Co. v. Mex-Tex, Inc., 150
S.W.3d 423, 427 (Tex. 2004) (reiterating that courts of appeals should construe
appellate procedural rules reasonably yet liberally).
       6
       Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas
2004, pet. denied).


                                          3
him. 7 And we may not perform an independent review of the record and the law

to determine if the trial court erred. 8 And while we realize that Flores appears

before this court without the assistance of counsel, pro se litigants must follow

the same procedural rules as licensed attorneys. 9         We hold that Flores has

waived this issue by inadequately briefing it.

       Furthermore, to the extent that Flores makes any argument related to a

claim for theft of a chain and lock, he did not assert any such claim in the trial

court. He did assert that Finance representatives stole his chain and lock in the

justice court, but he did not base any cause of action on that act, and he did not

allege any theft of a chain or lock in his pleadings in the trial court. 10 We overrule

Flores’s first issue.

       In Flores’s second issue, he asks whether the trial court abused its

discretion “when it acknowledged [Finance’s] [s]pecial [e]xception that was not on

the docket.” In Flores’s third issue, he asserts that the trial court abused its

discretion by denying Flores’s DTPA action because civil procedure rule 574a

       7
       Valdez, 238 S.W.3d at 845.
       8
       Id.; Plummer v. Reeves, 93 S.W.3d 930, 931 (Tex. App.—Amarillo 2003,
pet. denied).
       9
       Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005); Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978) (stating that “[l]itigants who
represent themselves must comply with the applicable procedural rules, or else
they would be given an unfair advantage over litigants represented by counsel”).
       10
       See Tex. R. App. P. 33.1 (stating that before a complaint may be raised
on appeal, it must have been made to the trial court).


                                          4
allows new matters to be introduced at a trial de novo. In his fifth issue, he

asserts that the trial court “abused its discretion in favor[ing] [Finance’s] motion

for [s]pecial [e]xception, when [it] [w]as not on the docket to be considered.”

       Finance filed special exceptions asking the trial court to strike Flores’s

DTPA and fraud claims on the ground that they had not been raised in the justice

court. 11   These added claims were based on alleged misrepresentations by

Finance and a failure by Finance to disclose material facts and were not based

on Finance’s repossession of the Tahoe or its refusal to accept a partial payment

on the contract, the acts upon which Flores’s justice court claims were based.

The trial court considered the motion on the day of trial immediately prior to the

start of the trial. The court acknowledged that the motion had not been set for a

hearing but concluded that it could consider the motion because the grounds of

the motion were jurisdictional.    The court sustained Finance’s objections and

struck the claims.

       Flores makes no argument in his brief and cites no authority as to why the

trial court could not consider the special exceptions on the day of trial or why it

abused its discretion by striking the fraud and DTPA claims. To the extent that

he argues that his DTPA and fraud claims were not new grounds of recovery, he




       11
        See Tex. R. Civ. P. 574a (providing that in an appeal from a justice court
to a county or district court, a plaintiff may not plead a new ground of recovery).


                                         5
does not explain the basis of this argument and cites to nothing in the record in

support. Accordingly, we overrule Flores’s fifth issue as inadequately briefed. 12

      In Flores’s fourth issue, he asserts that the trial court helped Finance’s

counsel but announced it was not helping Flores and did not admit Flores’s

exhibits as hearsay. We are unclear as to what Flores’s legal argument is with

respect to the trial court’s providing assistance to Finance’s counsel and its

failure to provide him with assistance.       He recites no facts to explain his

complaint, and we cannot determine what acts of the trial court he complains of.

The trial court did state that although “[i]t is not recommended,” Flores had the

right to represent himself, but that court would not be able to assist Flores in any

way. But Flores does not explain how he believes the trial court helped Finance

after refusing to help him, and he does not set out any legal theory about how the

trial court’s actions created reversible error. He cites no authority in support of

any legal argument. Accordingly, any complaint based on these assertions is

waived as inadequately briefed. 13

      Similarly, with respect to Flores’s complaint that the trial court did not admit

one of Flores’s exhibits on hearsay grounds, he cites no law or facts in support of

an argument, and he does not explain what his argument is. Finance objected to

several of Flores’s exhibits on hearsay grounds, and Flores does not specify


      12
        See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284.
      13
        See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284.


                                          6
which exhibits he believes should have been admitted or explain why the trial

court abused its discretion by sustaining Finance’s hearsay objections. Flores

does not explain whether the exhibits were not hearsay or whether they were

hearsay but nevertheless should have been admitted under some exception to

the hearsay rule. 14 We overrule this issue as inadequately briefed. 15

      In Flores’s sixth issue, he asserts that the trial court “circumvented Flores’s

findings of fact and conclusions.     Flores[’s] and Edward Shell[’s] declaration

[were] not admitted at trial. Court abused its discretion on the personal property

[trespass] issues.” With respect to his complaint about his findings of facts and

conclusions of law, we are unclear what his argument is. Prior to the trial, Flores

filed in the trial court a document entitled “PLAINTIFF’S FINDING OF FACTS &

CONCLUSION’S OF LAW.” The document sets out some law regarding his

asserted claims, and Flores attached various documents to the filing as exhibits.

Flores does not explain what legal effect he believes his filing of this document

had. Flores does not explain why he believes that the trial court was bound to

consider the document or give it any weight. He cites no law in support of any




      14
        See Tex. R. Evid. 801 (defining hearsay), 803 (providing exceptions to
the hearsay rule regardless of whether the declarant is unavailable as a witness),
804 (providing exceptions to the hearsay rule for instances when the declarant is
unavailable as a witness).
      15
        See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284.


                                         7
such argument or from which we could determine what argument he is trying to

assert. We overrule this part of his sixth issue as inadequately briefed. 16

         At trial, Flores attempted to introduce a declaration he had executed.

Finance objected that it was not a proper affidavit and that it was hearsay. The

trial court sustained Finance’s hearsay objection.        But the court explained to

Flores that Flores could testify to the same matters that he had included in the

declaration. Flores responded, “That’s fine. I will testify to it.”

         To the extent that Flores complains that the trial court should have

admitted the declaration, he does not explain why. He cites no law in support of

his argument. He does not explain why the declaration was not hearsay or fell

within an exception to the hearsay rule. Accordingly, this part of his issue is

inadequately briefed. 17 And Flores does not explain why, when he was given the

opportunity to testify about the matters included in the declaration, he was

harmed by the trial court’s exclusion of it. 18 We overrule this part of Flores’s sixth

issue.

         Flores also appears to complain about the trial court’s failure to admit the

declaration of Edward Shell. We assume Flores refers to a document attached

as an exhibit to his “findings of fact and conclusions of law” that he filed with the


         16
          See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284.
         17
          See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284.
         18
          See Tex. R. App. P. 44.1.


                                           8
trial court prior to trial. Flores does not explain why the trial court abused its

discretion by not admitting it. 19 And more importantly, Flores did not attempt to

introduce this declaration at the trial. Accordingly, the trial court did not abuse its

discretion by not admitting it. 20 We overrule this part of Flores’s sixth issue.

      Lastly under this issue, Flores complains about the trial court’s handling of

“the personal property [trespass] issues.” Flores asserts in a supplement to his

brief that he had accidentally omitted a point regarding the issue of “[p]ersonal

[p]roperty [trespass].” We assume that he means that he omitted any argument

related to this part of his sixth issue. In the supplemental brief, Flores reasserts

his complaint that Finance employees removed the lock and chain from his gate

and in the process committed theft. He also reasserts that prior to repossession

of the Tahoe, a Finance employee refused to accept a partial payment. But

Flores does not explain the basis of his personal property trespass claim or cite

any law in support of such a claim. To the extent that he alleges a theft of the

lock and chain, we have already addressed that argument. We overrule this final

part of Flores’s sixth issue as inadequately briefed. 21

      Finally, we note that Flores’s brief does contain citations to authority in that

Flores set out the elements for breach of contract, fraud by nondisclosure, and


      19
        See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284.
      20
        See Tex. R. App. P. 33.1
      21
        See Tex. R. App. 38.1; Fredonia State Bank, 881 S.W.2d at 284.


                                           9
unjust enrichment, and he cites to statutes and cases that list those elements.

But the authority he sets out does not obviously relate to any of his issues on

appeal, and he does not explain how the cited authority supports any of his

arguments.    Accordingly, the inclusion of this authority does not prevent his

issues from being overruled for inadequate briefing. 22

      Having overruled each of Flores’s issues, we affirm the trial court’s

judgment.




                                             LEE ANN DAUPHINOT
                                             JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DELIVERED: June 20, 2013




      22
       See Tex. R. App. P. 38.1 (requiring the appellant’s brief to include
appropriate citations to authorities).


                                        10